Order issued March 27, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-12-01678-CR
                       ________________________________________

                       CHARLES RICHARD VANDIVER, Appellant

                                               V.

                           THE STATE OF TEXAS, Appellee


                                          ORDER

                          Before Justices Bridges, O’Neill, and Brown

       Based on the Court’s opinion of this date, we GRANT the September 4, 2013 motion of

Valencia Bush for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Valencia Bush as counsel of record for appellant.

       We DENY appellant’s March 20, 2014 motion for new hearing.

       We GRANT appellant’s March 20, 2014 motion to enforce court order to the extent that

we ORDER counsel Valencia Bush to send appellant a copy of the supplemental reporter’s

record filed January 31, 2014 and Exhibit #26, CD-jail calls.
       We DIRECT the Clerk of the Court to send a copy of this order and all future

correspondence to Charles Richard Vandiver, TDCJ No. 1831208, Dalhart Unit, 11950 FM 998,

Dalhart, Texas, 79022.




                                              /Michael J. O'Neill/
                                              MICHAEL J. O’NEILL
                                              JUSTICE